      Case 1:03-md-01570-GBD-SN Document 6997 Filed 08/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                       08/02/2021


In re:
                                                                       03-MD-1570 (GBD) (SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                    ORDER

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         On June 16, 2021, the Court learned that counsel for Wael Jelaidan had passed away.

ECF No. 6867. Accordingly, the Court ordered Jelaidan to either have a new attorney notice an

appearance on his behalf or file a letter stating that he would proceed pro se by July 19, 2021. Id.

This order was transmitted to Jelaidan by nonparty attorney Richard W. Sandza, who first alerted

the Court to the passing of Jelaidan’s counsel. ECF No. 6870.

         Jelaidan failed to do either. Thus, on July 20, 2021, the Court stated that it would treat

Jelaidan as a pro se litigant. ECF No. 6968. It directed him to the resources that the Southern

District of New York provides to aid pro se parties and ordered him to file a Notice of Pro Se

appearance on receipt of that order. Id. To assist with this, the Court appended the proper form to

the order. The Court also directed the Defendants’ Executive Committee (DEC) to provide a

copy of that order to Jelaidan. Id.

         The DEC reported on July 27, 2021, that they had emailed a copy of the order to Jelaidan,

his Saudi Arabian attorney Bassim Alim, and Alim’s assistant Aftab Hussain. ECF No. 6987 at

1. Those emails were sent on July 21. The DEC learned that the emails had been delivered but

got no confirmation that the communication had been read. Additionally, the DEC received no

response to their emails. Id. To date, Jelaidan has still neither had a new attorney notice an

appearance on his behalf nor filed the necessary materials to appear pro se.
      Case 1:03-md-01570-GBD-SN Document 6997 Filed 08/02/21 Page 2 of 2




       The Court has thus attempted to alert Jelaidan to his obligations in this litigation through

both the DEC and nonparty counsel. Those efforts appear to have failed to spur Jelaidan’s

appearance. The Court wishes to offer him every opportunity to participate in this litigation and

will thus make a further attempt to transmit the relevant orders itself.

       On receipt of these orders, Jelaidan is directed to either have a new attorney notice an

appearance on his behalf or to indicate that he will proceed pro se and file the forms required by

the order at ECF No. 6968. Jelaidan is scheduled to be deposed on August 26, 2021. ECF No.

6833. The Court has warned Jelaidan that, should he fail to participate in that proceeding, the

Court will consider that grounds for sanctions, potentially including a default judgment against

him. ECF No. 6801. Jelaidan is now further warned that, should sanctions against him be

considered in this proceeding, his failure to abide by the Court’s order to notice an appearance

either himself or through an attorney will be considered in determining the appropriate sanction.

       The Clerk of Court is respectfully directed to transmit a copy of this order and the orders

at ECF No. 6867 and ECF No. 6968 by mail to the following address:

       The Law Firm of Bassim A. Alim and Associates
       King Abdullah Road, Alsharafiyah District
       Abeer Building, 4th Floor, Office No. 17
       P. O. Box: 10361, Jeddah 21433
       Saudi Arabia

       The Court will email copies of these same orders to Jelaidan, Alim, and Hussain.

SO ORDERED.



DATED:         New York, New York
               August 2, 2021

cc:            Wael Jelaidan by chambers email
               Bassim Alim by chambers email and mail
               Aftab Hussain by chambers email


                                                  2
